DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 13, 21, and 24 are objected to because of the following informalities:  
Claim 1, line 14 recites “the color data of each pixel the second image” which appears to be a typographical error for “the color data of each pixel in the second image”. Claims 13 and 24 recite similar limitations. 
Claim 21, lines 4-5 recite “the intermediate layer being the preset surface texture layer not for directly display”. As written, “the preset surface texture layer not for directly display” would not have antecedent basis, since only the “preset surface texture layer” is mentioned in claim 1. Further, “not for directly display” appears to be a typographical error. Applicant could correct this by amending the claim to recite “the intermediate layer being the preset surface texture layer and not for direct display”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 9, 10, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (U.S. Publication 2012/0050309) in view of Flack (U.S. Publication 2017/0244908) and Hur (U.S. Publication 2019/0379876). 

As to claim 1, Tsuchida discloses an image display method, performed by a terminal device, the method comprising: 
obtaining a to-be-processed image, the to-be-processed image comprising a first image and a second image spliced together, pixels in the second image having a one-to-one correspondence with pixels in the first image, and color data of each pixel in the second image representing a transparent attribute of the corresponding pixel in the first image (fig. 2; fig. 5; fig. 8, figs. 11-13; p. 4, section 0051; p. 4, section 0053-p. 5, section 0055; a color image and a transparency image are spliced together into a character image; each of the images has the same amount of pixels that correspond to each other one-to-one);  
obtaining color data of each pixel in the first image and the color data of each pixel in the second image from the to-be-processed image (fig. 2; fig. 5; fig. 8, figs. 11-13; p. 4, section 0053-p. 5, section 0055; color data of the pixels in each image are obtained and combined);  
generating a third image according to the color data of each pixel in the first image and the color date of each pixel in the second image, and color data of each pixel in the third image being based on the color data of the corresponding pixel in the first image and the color data of the corresponding pixel in the second image (fig. 2; fig. 5; fig. 8, figs. 11-13; p. 4, section 0053-p. 5, section 0055; p. 5, sections 0058-0060; color 
and displaying the third image (fig. 2; p. 4, section 0043; the final step is to display the combined image).
Tsuchida does not disclose, but Flack does disclose that the pixels in the third image are in a one-to-one correspondence with the pixels in the first image (fig. 3; fig. 4; p. 4, section 0081-p. 5, section 0085; p. 10, claim 1; a high resolution alpha/transparency image is generated at the same resolution of an input and output video frame, giving a one-to-one pixel correspondence). The motivation for this is to enable replacement of pixels of background content (p. 6, section 0108). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tsuchida to have the pixels in the third image be in a one-to-one correspondence with the pixels in the first image in order to enable replacement of pixels of background content as taught by Flack. 
Tsuchida does not disclose, but Hur does disclose wherein the obtaining a to-be-processed image comprises: 
receiving a data stream of the to-be-processed image transmitted by a server;   decoding the data stream to obtain decoded data (fig. 4, element 450; p. 28, section 0428-p. 29, section 0429; the data stream is received and decoded to obtain an image);  
overlaying the decoded data to a preset surface texture layer (p. 28, section 0428-p. 29, section 0432; the surface texture and decoded overlay texture are overlaid);  
and obtaining texture data from the surface texture layer, and using the texture data as image data of the to-be-processed image (p. 26, section 0389-p. 27, section 
The motivation for this is to improve VR picture quality and allow users to interactively consume VR content (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tsuchida and Flack to decode data, overlay to a texture layer, and obtain texture to be use as image data of a to-be-processed image in order to improve VR picture quality and allow users to interactively consume VR content as taught by Hur.

As to claim 9, Flack discloses wherein the color data of each pixel in the first image includes components of all color channels of the pixel, the color data of each pixel in the second image is a color value of the pixel, and the color data of each pixel in the third image is a color vector of the pixel and the generating a third image comprises combining the components of all color channels of each pixel in the first image with a color value of the corresponding pixel in the second image to form the color vector of the corresponding pixel in the third image (p. 8, sections 0119-0120; each pixel is originally an RGB pixel, meaning each color channel is included; the addition of the alpha values to the color cubes creates an RGB/alpha color vector for the third image). Motivation for the combination is given in the rejection to claim 1.
 
As to claim 10, Tsuchida discloses a method further comprising obtaining a preset fourth image, and displaying the fourth image on a display interface, wherein the fourth image is on a lower layer of the third image (fig. 2; fig. 5; fig. 8, figs. 11-13; the 

As to claim 13, see the rejection to claim 1. Further, Flack discloses a medium and processor for executing instructions to perform a method of generating an image from color and transparency alpha images (p. 9, section 0143-p. 10, section 0145). While not explicitly stated, the motivation for using a computer-readable medium and a processor executing instructions would be to perform the method without using costly specialized hardware.

As to claim 24, see the rejections to claims 1 and 13. Further, Flack discloses a memory storing computer instructions; and a processor coupled to the memory and configured to execute the computer instructions to perform the method (p. 9, section 0143-p. 10, section 0145). 

Claims 3, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida in view of Flack and Hur and further in view of Taoka (U.S. Publication 2004/0145599).

As to claim 3, Tsuchida does not explicitly disclose but Taoka does disclose wherein the obtaining color data of each pixel in the first image and the color data of each pixel in the second image from the to-be-processed image comprises: 

determining position data of each pixel in the first image within the preset range as first position data (p. 7, sections 0102-0105; a range of positions are chosen for sampling the R, G, and B image values);  
determining position data of the corresponding pixel in the second image within the preset range according to the first position data, and using the position data as second position data (p. 7, sections 0102-0105; a range of positions are chosen for sampling the alpha/transparency image values)
obtaining color data of each pixel in the first image from the preset range according to the first position data (p. 7, sections 0102-0105; p. 7, section 0110; the data is read from the table storage to obtain color data for determining filtering);  
and obtaining color data of each pixel in the second image from the preset range according to the second position data (p. 7, sections 0102-0105; p. 7, section 0110; the data is read from the table storage to obtain alpha/transparency data for determining filtering). 
The motivation for this to determine whether more filtering is necessary (p. 7, sections 0109-110). It would have been obvious to one skilled in the art before the 

As to claim 8, Taoka further discloses wherein the obtaining color data of each pixel in the first image from the preset range comprises: 
obtaining the color data of each pixel in the first image from the preset range by using a sampler (p. 7, sections 0102-0104; a sampling operation obtains color values from the table range necessary; whatever obtains the data, in this case the calculating unit, would be considered a “sampler”);   
and the obtaining color data of each pixel in the second image from the preset  range comprises: 
obtaining the color data of each pixel in the second image from the preset range by using the sampler (p. 7, sections 0102-0104; a sampling operation obtains alpha/transparency values from the table range necessary; whatever obtains the data, in this case the calculating unit, would be considered a “sampler).

As to claim 15, see the rejection to claim 3.

As to claim 20, see the rejection to claim 8.

s 4-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida in view of Flack, Hur and Taoka and further in view of Harris (U.S. Publication 2013/0229419).

As to claim 4, Harris discloses wherein 
a difference between a maximum horizontal coordinate and a minimum horizontal coordinate in the preset range is a, and a difference between a maximum vertical coordinate and a minimum vertical coordinate is b; the first image and the second image are spliced side by side, and the first image is on a left side of the second image (fig. 4a; if the blue and alpha tiles define the preset range, b=4 and a=8);  
and a vertical coordinate of each pixel in the second image within the preset range is the same as a vertical coordinate of the corresponding pixel in the first image within the preset range, and a difference between a horizontal coordinate of each pixel in the second image within the preset range and a horizontal coordinate of the corresponding pixel in the first image within the preset range is a/2 (fig. 4a; the 1,1 B value is spaced 4 apart from the 1,1 alpha/transparency component value in horizontal coordinates; both are in the same row and thus have the same vertical coordinate). The motivation for using planar tiles, such as those shown in fig. 4a of Harris, is to enable a compact, special representation or store in a format required by an image editing program (p. 4, section 0041; p. 6, section 0055). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tsuchida, Flack, Hur and Taoka to store a transparency image next to a color image in 

As to claim 5, see the rejection to claim 4. It is noted that claim 5 corresponds to fig. 4a of Harris when rotated 180 degrees (with the A tiles on the far left and the B tiles second from the left), and is thus also shown by the Harris reference.

As to claim 6, see the rejection to claim 4. It is noted that claim 6 corresponds to fig. 4a of Harris when rotated 90 degrees counter-clockwise (with the A tiles on top and the B tiles second from the top), and is thus also shown by the Harris reference.

As to claim 7, see the rejection to claim 4. It is noted that claim 7 corresponds to fig. 4a of Harris when rotated 90 degrees clockwise (with the A tiles on bottom and the B tiles second from the bottom), and is thus also shown by the Harris reference.

As to claim 16, see the rejection to claim 4.

As to claim 17, see the rejection to claim 5.

As to claim 18, see the rejection to claim 6.

As to claim 19, see the rejection to claim 7.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida in view of Flack and Hur and further in view of Cole (U.S. Publication 2016/0241836). 
As to claim 21, Tsuchida does not disclose, but Cole does disclose wherein overlaying the decoded data to a preset surface texture layer comprises drawing the decoded data to an intermediate layer between a decoding layer and a display layer to obtain the to-be-processed image, the intermediate layer being the preset surface texture layer not for direct display (fig. 9a, elements 940 and 946; p. 1, section 0010; texture images are decoded and mapped/overlaid to a surface layer of a model; this is an intermediate layer since it is then operated on to produce the right and left eye view display layers). The motivation for this is to support viewing with a 3D effect. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tsuchida, Flack, and Hur to overlay the decoded data to a preset surface texture layer comprising drawing the decoded data to an intermediate layer between a decoding layer and a display layer to obtain the to-be-processed image, the intermediate layer being the preset surface texture layer not for direct display, in order to support viewing with a 3D effect as taught by Cole.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida in view of Flack, Hur, and Taoka and further in view of Forutanpour (U.S. Publication 2017 /0287200).
	
As to claim 22, Tsuchida does not disclose, but Forutanpour does disclose wherein: the preset range of the preset coordinate system is a normalized area universal for different to-be-processed images with different sizes; and the position data of each pixel in the first image within the preset range is determined according to a mapping relationship of the to-be-processed image from the surface texture layer to the preset range of the preset coordinate system (p. 8, sections 0102-0103; p. 8, section 0110; p. 11, section 0139; each texture is normalized to a universal representation of coordinates in a preset range between 0 and 1; position data is determined with a mapping between the image and the texture coordinates). The motivation for this is to overlay a mural image on a geometry. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tsuchida, Flack, Hur, and Taoka to have the preset range of the preset coordinate system be a normalized area universal for different to-be-processed images with different sizes and have the position data of each pixel in the first image within the preset range determined according to a mapping relationship of the to-be-processed image from the surface texture layer to the preset range of the preset coordinate system in order to overlay a mural image on a geometry as taught by Forutanpour.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida in view of Flack, Hur, Taoka, and Forutanpour and further in view of Sano (U.S. Publication 2015/0195479).


textureCoordinateRGB = vec2 ((textureTransform * vTexCoordinate).x,
(textureTransform * vTexCoordinate).y),
where vec2 means a two dimensional coordinate, vTexCoordinate is a coordinate of the pixel in the first image in the surface texture layer, textureTransform is a transformation matrix for mapping of the to-be-processed image from the surface texture layer to the preset range in the preset coordinate system (p. 4, sections 0068-0071; a 2D texture coordinate is calculated using the texture transform matrix that normalizes the coordinates to a coordinate range). The motivation for this is to determine an observation image as viewed from a particular viewpoint position. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tsuchida, Flack, Hur, Taoka, and Forutanpour to multiply a texture coordinate by a matrix to obtain a normalized two dimensional texture coordinate in order to determine an observation image as viewed from a particular viewpoint position as taught by Sano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612